DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims 1, 10, and 11 are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed/updated rejection follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a recognizer…" in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1-3, the limitation of "recognizer" is a term that lacks enough written description in the Specification. The second paragraph (lines 9-15) on page 8 of the Specification provide some insight into the structure however because it is unclear whether this is meant to be the "recognizer" there lacks sufficient disclosure to fully describe what is being claimed. Claims 2 and 4-9 are rejected for being dependent on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “recognizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term "recognizer" in claims 1 and 3 is a term with insufficient description, definition, or structure in the Specification of the application. Claims 2, and 4-9 are rejected for being dependent on a previously rejected claim. Therefore, claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purpose of compact prosecution, the “recognizer” is being interpreted as any combination of sensors coupled to a processor that is able to analyze the data received from the sensors and make a determination on whether or not what is being observed is a “recognized vehicle.” This interpretation is based on the second paragraph (lines 9-15) on page 8 and the first paragraph (lines 2-12) on page 12 of the Specification of the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20160252905; hereinafter Tian, of record in IDS), in view of Halder et al. (US 10077052; hereinafter Halder, already of record), and further in view of Groult et al. (US 20190308617; hereinafter Groult, already of record).
Regarding Claim 1,
Tian teaches
	A vehicle control apparatus (Tian: Abstract) comprising: 
	a central processing unit configured to execute computer-executable components stores on a memory, the computer-executable components comprising: (Tian: Abstract)
		a recognizer configured to which recognize a surrounding situation of a host vehicle; (Tian: Paragraph [0014], [0017]) and 
a driving controller configured to control at least one of acceleration or deceleration of the host vehicle based on a recognition result generated by the recognizer, (Tian: Paragraph [0014], [0030]-[0031]) 
…
Tian does not teach
		wherein 
		the driving controller causes the host vehicle to operate in either of a first driving state or a second driving state that has a higher rate of automation or fewer tasks requested of an occupant than the first driving state, 
		the driving controller prevents a change of a driving state of the host vehicle to the second driving state in response to determining that a vehicle-to-vehicle distance between a following vehicle recognized by the recognizer and the host vehicle is longer than a predetermined distance while the host vehicle is operating in the first driving state, and 
		the second driving state is a state in which a task of holding the steering wheel is not assigned to the occupant or a task of keeping eyes forward is not assigned to the occupant.
	However in the same field of endeavor, Halder teaches
		wherein 
		the driving controller causes the host vehicle to operate in either of a first driving state or a second driving state that has a higher rate of automation or fewer tasks requested of an occupant than the first driving state, (Halder: Column 6, Lines 43-54, 57-67; The default (first driving state) of the vehicle can be a manual driving state where the driver is in full control over the operation of the vehicle. When a new situation is encountered, the vehicle observes how the driver reacts to it and what decisions they make in response. The vehicle then generates a new driving state using that information to then be able to switch to that driving state (second driving state) when similar conditions appear and maneuver automatically without driver input.) 
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the recognizer and driving controller of Tian with the driving states of Halder for the benefit of having a vehicle that can easily and effectively adapt to many different conditions encountered by the vehicle (e.g., by transitioning to a state corresponding to those conditions). (Halder: Column 1, Lines 32-34)
	Tian, in view of Halder, does not teach
		the driving controller prevents a change of a driving state of the host vehicle to the second driving state in response to determining that a vehicle-to-vehicle distance between a following vehicle recognized by the recognizer and the host vehicle is longer than a predetermined distance while the host vehicle is operating in the first driving state, and 
		the second driving state is a state in which a task of holding the steering wheel is not assigned to the occupant or a task of keeping eyes forward is not assigned to the occupant. 
	However in the same field of endeavor, Groult teaches
		the driving controller prevents a change of a driving state of the host vehicle to the second driving state in response to determining that a vehicle-to-vehicle distance between a following vehicle recognized by the recognizer and the host vehicle is longer than a predetermined distance while the host vehicle is operating in the first driving state, and (Groult: Paragraph [0059]-[0062]; The system constantly monitors the surroundings of the vehicle. If it does not detect that a tailgating event is occurring it will continue in its current driving state and will not transition unless the tailgate condition changes.)
		the second driving state is a state in which a task of holding the steering wheel is not assigned to the occupant or a task of keeping eyes forward is not assigned to the occupant. (Groult: Paragraph [0022]-[0027]; There are multiple driving states disclosed ranging from level 0 to level 5. As the level increases, the amount of automation increases (level 0 = fully manual and level 5 = fully autonomous). The second driving state would be the level 5 automation state which means that all actions, including steering, would be controlled by the onboard system which means that the user would not have to hold the steering wheel.)
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the first driving state and the driving controller of Tian, in view of Halder, with the second driving state of Groult for the benefit of handling tailgating situations in an effective manner. (Groult: Paragraph [0002])

Regarding Claim 4,
Tian, in view of Halder, and further in view of Groult, teaches
	The vehicle control apparatus according to claim 1, wherein the driving controller is further configured to, in response to determining that the following vehicle is not recognized by the recognizer in the second driving state, change the driving state to the first driving state. (Tian: Paragraph [0018]; When the flashing lights of an emergency vehicle are not detected behind the vehicle, the vehicle returns to the first driving state (normal mode).)

Regarding Claim 7,
Tian, in view of Halder, and further in view of Groult, teaches
	The vehicle control apparatus according to claim 1, wherein the driving controller is further configured to change the driving state to the second driving state in response to determining that the following vehicle is of a predetermined type while in the first driving state (Halder: Column 5, Lines 4-11; The autonomous vehicle transitions out of a first driving state when an emergency vehicle is detected and will remain in that state until the emergency vehicle has passed the autonomous one.) and to prevent change to the second driving state in response to determining that the following vehicle is not of the predetermined type. (Halder: Column 5, Lines 20-23)
	The motivation to combine Tian, Halder, and Groult is the same as stated for Claim 1 above.

Regarding Claim 9,
Tian, in view of Halder, and further in view of Groult, teaches
	The vehicle control apparatus according to claim 1, wherein the driving controller is further configured to maintain the second driving state in response to determining that a plurality of following vehicles are recognized by the recognizer and a first following vehicle closest to the host vehicle from among the plurality of following vehicles and a second following vehicle positioned behind the first following vehicle are recognized while in the second driving state, and changes the driving state to the first driving state in response to determining that the first following vehicle is recognized by the recognizer and the second following vehicle is not recognized by the recognizer. (Tian: Paragraph [0018]; The vehicle switches out of the first driving state and pulls over (second driving state). The vehicle waits until the emergency vehicles are no longer detected and returns to the first driving state.)

Regarding Claim 10, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 11, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian, in view of Halder, and further in view of Groult, and further in view of Lee et al. (US 20190039613; hereinafter Lee, already of record).
Regarding Claim 5,
Tian, in view of Halder, and further in view of Groult, teaches
	The vehicle control apparatus according to claim 1, wherein
	Tian, in view of Halder, and further in view of Groult, does not teach
	the predetermined distance is a first predetermined distance, and 
	the driving controller is further configured to change the driving state to the first driving state in response to determining that the vehicle-to-vehicle distance between the following vehicle and the host vehicle is equal to or greater than a second predetermined distance or a distance between a travel path through which the following vehicle travels and a travel path through which the host vehicle travels in a vehicle width direction is equal to or greater than a third predetermined distance. 
	However in the same field of endeavor, Lee teaches
	the predetermined distance is a first predetermined distance, (Lee: Paragraph [0047], [0059]; The preset distance is the first distance.) and 
	the driving controller is further configured to change the driving state to the first driving state in response to determining that the vehicle-to-vehicle distance between the following vehicle and the host vehicle is equal to or greater than a second predetermined distance or a distance between a travel path through which the following vehicle travels and a travel path through which the host vehicle travels in a vehicle width direction is equal to or greater than a third predetermined distance. (Lee: Paragraph [0061], [0088], FIG. 5: Element 550; The system only recognizes emergency vehicles that are at a distance equal to or less than a threshold which implies that the system ignores any vehicles that are at a distance greater than the predetermined threshold)
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle control apparatus of Tian, in view of Halder, and further in view of Groult, with the driving state switching of Lee for the benefit of having an ADAS that may provide traveling information and risk information such that a driver may drive more conveniently and safely, or intervene in the driving of the vehicle to prevent accidents. (Lee: Paragraph [0003])

Regarding Claim 6,
Tian, in view of Halder, and further in view of Groult, and further in view of Lee, teaches
	The vehicle control apparatus according to claim 5, wherein the second predetermined distance is a value determined based on a travel speed of the host vehicle. (Lee: Paragraph [0047])
	The motivation to combine Tian, Halder, and Lee is the same as stated for Claim 5 above.

Regarding Claim 8,
	The vehicle control apparatus according to claim 1, wherein 
	the determined distance is a first predetermined distance, and (Lee: Paragraph [0047], [0059]; The preset distance is the first distance.)
	the driving controller is further configured to prevent change to the second driving state in response to determining that a distance between the host vehicle and the following vehicle in the vehicle width direction is equal to or greater than a second predetermined distance while in the first driving state. (Lee: Paragraph [0061], [0088], FIG. 5: Element 550; The system only recognizes emergency vehicles that are at a distance equal to or less than a threshold which implies that the system ignores any vehicles that are at a distance greater than the predetermined threshold)
	The motivation to combine Tian, Halder, and Lee is the same as stated for Claim 5 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian, in view of Halder, and further in view of Groult, and further in view of Wang et al. (US 20180239352; hereinafter Wang, already of record).
Regarding Claim 3, 
Tian, in view of Halder, and further in view of Groult, teaches
The vehicle control apparatus according to claim 1,…
	the recognizer is configured to execute a process of recognizing the following vehicle when the host vehicle is operating in the first driving state. (Halder: Column 5, Lines 4-11; The autonomous vehicle transitions out of a first driving state when an emergency vehicle is detected.)
Tian, in view of Halder, and further in view of Groult, does not teach
	…wherein the driving controller is further configured to change the driving state from the first driving state to the second driving state in response to determining that a speed of the host vehicle is less than a predetermined speed, and
	…
	However in the same field of endeavor, Wang teaches
	…wherein the driving controller is further configured to change the driving state from the first driving state to the second driving state in response to determining that a speed of the host vehicle is less than a predetermined speed, (Wang: Paragraph [0036], [0038]; The cruise control or assisted cruise control system disclosed is a system that controls the speed of vehicle by automatically adjusting the speed of a vehicle to remain within a set threshold or value if it goes to fast/slow without input from the driver. The vehicle is also able to determine whether it should enter/exit an automated state (second driving state) based on preset parameters such as following the flow of traffic, lane keeping and observing/following traffic signs and signals.) and
	… 
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle control apparatus of Tian, in view of Halder, and further in view of Groult, with the speed control diving state of Wang for the benefit of enabling a vehicle to perform automatic driving operations under various circumstances at different levels of automation. (Wang: Paragraph [0003])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/17/2022